,~

 It     ;;,!\

      AO 245B {Rev. 02/08/2019) Jlidgment in a Criminal Petty Case (Modified)                                                                    Pagel ofl   5
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                      v.                                                 (For Offenses Committed On or After November 1, 1987)


                             Gabriel Ibarra-Ramirez                                      Case Number: 3:19-mj-21620

                                                                                         Erik Richard Bruner
                                                                                         Defendant's Attorney


      REGISTRATION NO. 84646298
      THE DEFENDANT:
       ~ pleaded guilty to count( s) 1 of Complaint
                                     ----=------------------------
       0 was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                                 Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       I

       D The defendant has been found not guilty on count( s)
                                                                                  --------~---~------

       D C<iunt(s)                                                                        dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      M_ TIME SERVED                                D    -----'------
                                                                                                                              days

        ~  Assessment: $10 WAIVED ~ Fine: WAIVED
        ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday,_.61?.ril 16, 2019
                                                                         Date of I.!llposition of Sentence
                                                                  -------,

                  ~°"'>v-·"'                                 FU_ED
      Received ~-;..,/=·',,:?';,..L_)___t-_
                     DUSM                                                                   ORABL'E ROBERT N. BLOCK
                                                              APR 1 G 2019                ITED STATES MAGISTRATE JUDGE
                                                   CLERK, U.S. DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                 BY                             DEPUTY
       Clerk's Office Copy                                                                                                           3:19-mj-21620
